 



Exhibit 10.1
SFSB, INC.
2005 STOCK OPTION PLAN
1. Purpose
     The purpose of the SFSB, INC. (“Company”) 2005 Stock Option Plan (the
“Plan”) is to advance the interests of the Company and its stockholders by
providing Key Employees and Outside Directors of the Company and its Affiliates,
including Slavie Federal Savings Bank (“Bank”) and Slavie Bancorp, MHC, the
mutual holding company of the Bank, upon whose judgment, initiative and efforts
the successful conduct of the business of the Company and its Affiliates largely
depends, with an additional incentive to perform in a superior manner as well as
to attract people of experience and ability.
2. Definitions
     “Affiliate” means any “parent corporation” or “subsidiary corporation” of
the Bank or the Company, as such terms are defined in Section 424(e) or 424(f),
respectively, of the Code, or a successor to a parent corporation or subsidiary
corporation.
     “Award” means an award of Non-Statutory Stock Options, Incentive Stock
Options, Reload Options, Limited Rights, and/or Dividend Equivalent Rights
granted under the provisions of the Plan.
     “Beneficiary” means the person or persons designated by a Participant to
receive any benefits payable under the Plan in the event of such Participant’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Participant’s surviving spouse, if
any, or if none, his estate.
     “Board” or “Board of Directors” means the board of directors of the Company
or its Affiliate, as applicable.
     “Cause” means personal dishonesty, incompetence, willful misconduct, any
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, or the willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or a final cease-and-desist
order, any of which results in a material loss to the Company or an Affiliate.

 



--------------------------------------------------------------------------------



 



     “Change in Control” means a transaction:
     (i) that would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); or
     (ii) that results in a Change in Control of the Bank or the Company within
the meaning of the Home Owners’ Loan Act, as amended (“HOLA”), and applicable
rules and regulations promulgated thereunder, as in effect at the time of the
Change in Control; or
     (i) in which:

  (a)   any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or     (b)   individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by the Company’s stockholders was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this clause (b), considered as though he were a member of the Incumbent Board;
or     (c)   a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or     (d)
  a proxy statement soliciting proxies from stockholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Company or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the Plan are to be
exchanged for or converted into cash or property or securities not issued by the
Company; or

 



--------------------------------------------------------------------------------



 



  (e)   a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.

     Notwithstanding anything in this subsection to the contrary, a change in
control shall not be deemed to have occurred in the event of a conversion of the
Company’s or the Bank’s mutual holding company to stock form, or in connection
with any reorganization used to effect such a conversion or other similar
transaction.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means a Committee of the Board consisting of either (i) two or
more Non-Employee Directors of the Company, or (ii) the entire Board of the
Company.
     “Common Stock” means shares of the common stock of the Company, par value
$.01 per share.
     “Continuous Service” means employment as a Key Employee and/or service as
an Outside Director without any interruption or termination of such employment
and/or service with the Company, the Bank or an Affiliate. Continuous Service
shall also mean a continuation as a member of the Board of Directors following a
cessation of employment as a Key Employee. In the case of a Key Employee,
employment shall not be considered interrupted in the case of sick leave,
military leave or any other leave of absence approved by the Company, the Bank
or their affiliates, or in the case of transfers between the Company, the Bank
or their affiliates.
     “Date of Grant” means the actual date on which an Award is granted by the
Committee.
     “Director” means a member of the Board.
     “Disability” means the permanent and total inability by reason of mental or
physical infirmity, or both, of an employee to perform the work customarily
assigned to him, or of a Director to serve as such. Additionally, in the case of
an employee, a medical doctor selected or approved by the Board must advise the
Committee that it is either not possible to determine when such Disability will
terminate or that it appears probable that such Disability will be permanent
during the remainder of said employee’s lifetime.
     “Dividend Equivalent Rights” means the right to receive an amount of cash
based upon the terms set forth in Section 10 hereof.
     “Effective Date” means the date of approval of the Plan by the Company’s
stockholders.

 



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, when used in connection with the Common Stock on
a certain date, the reported closing price of the Common Stock as reported by
the NASDAQ stock market (as published by The Wall Street Journal, if published)
on such date, or if the Common Stock was not traded on such date, then on the
next preceding day on which the Common Stock was traded; provided, however, that
if the Common Stock is not reported on the NASDAQ stock market, Fair Market
Value shall mean the average sale price of all shares of Common Stock sold
during the 30-day period immediately preceding the date on which such stock
option was granted, and if no shares of stock have been sold within such 30-day
period, the average sale price of the last three sales of Common Stock sold
during the 90-day period immediately preceding the date on which such stock
option was granted. In the event Fair Market Value cannot be determined in the
manner described above, then Fair Market Value shall be determined by the
Committee. The Committee is authorized, but is not required, to obtain an
independent appraisal to determine the Fair Market Value of the Common Stock.
     “Incentive Stock Option” means an Option granted by the Committee to a
Participant, which Option is designated as an Incentive Stock Option pursuant to
Section 8.
     “Key Employee” means any person who is currently employed by the Company or
an Affiliate who is chosen by the Committee to participate in the Plan.
     “Limited Right” means the right to receive an amount of cash based upon the
terms set forth in Section 9.
     “Non-Statutory Stock Option” means an Option granted by the Committee to
(i) an Outside Director or (ii) to any other Participant and such Option is
either (A) not designated by the Committee as an Incentive Stock Option, or
(B) fails to satisfy the requirements of an Incentive Stock Option as set forth
in Section 422 of the Code and the regulations thereunder.
     “Non-Employee Director” means, for purposes of the Plan, a Director who
(a) satisfies such requirements as the Securities and Exchange Commission may
establish for non-employee directors administering plans intended to qualify for
exemption under Rule 16b-3 (or its successor) of the Securities Exchange Act of
1934, as amended, and (ii) if considered appropriate by the Board, such
requirements as the Internal Revenue Service may establish for outside directors
acting under plans intended to qualify for exemption under Section 162 of the
Code.
     “Normal Retirement” means for a Key Employee, retirement at the normal or
early retirement date set forth in the Bank’s Employee Stock Ownership Plan, or
any successor plan. Normal Retirement for an Outside Director means a cessation
of service on the Board of Directors for any reason other than removal for
Cause, after reaching 65 years of age and maintaining at least 10 years of
Continuous Service.
     “Outside Director” means a Director of the Company or an Affiliate who is
not an employee of the Company or an Affiliate.

 



--------------------------------------------------------------------------------



 



     “Option” means an Award granted under Section 7 or Section 8.
     “Participant” means a Key Employee or Outside Director of the Company or
its Affiliates who receives or has received an award under the Plan.
     “Reload Option” means an option to acquire shares of Common Stock
equivalent to the shares (i) used by a Participant to pay for an Option, or
(ii) deducted from any distribution in order to satisfy income tax required to
be withheld, based upon the terms set forth in Section 19.
     “Termination for Cause” means the termination of employment or termination
of service on the Board caused by the individual’s personal dishonesty, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, or the willful violation of any law, rule or
regulation (other than traffic violations or similar offenses), or a final
cease-and-desist order, any of which results in material loss to the Company or
one of its Affiliates.
3. Plan Administration Restrictions
     The Plan shall be administered by the Committee. The Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make whatever determinations and interpretations in connection with the Plan
it deems necessary or advisable. All determinations and interpretations made by
the Committee shall be binding and conclusive on all Participants in the Plan
and on their legal representatives and beneficiaries.
     All transactions involving a grant, award or other acquisition from the
Company shall:
     (a) be approved by the Company’s full Board or by the Committee; or
     (b) be approved, or ratified, in compliance with Section 14 of the Exchange
Act, by either: the affirmative vote of the holders of a majority of the
securities present, or represented and entitled to vote at a meeting duly held
in accordance with the laws of the state in which the Company is incorporated;
or the written consent of the holders of a majority of the securities of the
issuer entitled to vote provided that such ratification occurs no later than the
date of the next annual meeting of shareholders; or
     (c) result in the acquisition of an Option or Limited Right that is held by
the Participant for a period of six months following the date of such
acquisition.
     No member of the Board or the Committee shall be liable for any
determination made in good faith with respect to the Plan or any Awards granted
under it. If a member of the Board or the Committee is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal,

 



--------------------------------------------------------------------------------



 



administrative or investigative, by reason of anything done or not done by him
in such capacity under or with respect to the Plan, the Bank or the Company
shall indemnify such member against expense (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Bank and the Company and, with respect to any criminal action or proceeding, had
no reasonable cause to believe his conduct was unlawful.
4. Types of Awards
     Awards under the Plan may be granted in any one or a combination of:
(a) Incentive Stock Options; (b) Non-Statutory Stock Options; (c) Limited
Rights; (d) Dividend Equivalent Rights and (e) Reload Options.
5. Stock Subject to the Plan
     Subject to adjustment as provided in Section 17, the maximum number of
shares reserved for issuance under the Plan is 145,805 shares. Shares issued
under the Plan may be issued by the Company from authorized but unissued shares,
treasury shares or acquired by the Company in open market purchases. The maximum
number of Options that may be awarded to a Key Employee is 36,451. To the extent
that Options or rights granted under the Plan are exercised, the shares covered
will be unavailable for future grants under the Plan; to the extent that
Options, together with any related rights granted under the Plan, terminate,
expire or are canceled without having been exercised or, in the case of Limited
Rights exercised for cash, new Awards may be made with respect to these shares.
6. Eligibility
     Key Employees of the Company and its Affiliates shall be eligible to
receive Incentive Stock Options, Non-Statutory Stock Options, Limited Rights,
Dividend Equivalent Rights and/or Reload Options under the Plan. Outside
Directors shall be eligible to receive Non-Statutory Stock Options, Dividend
Equivalent Rights and Reload Options under the Plan.
7. Non-Statutory Stock Options
     (a) Grants to Outside Directors and Key Employees. The Committee may, from
time to time, grant Non-Statutory Stock Options to eligible Key Employees and
Outside Directors, and, upon such terms and conditions as the Committee may
determine, grant Non-Statutory Stock Options in exchange for and upon surrender
of previously granted Awards under the Plan. Non-Statutory Stock Options granted
under the Plan, including Non-Statutory Stock Options granted in exchange for
and upon surrender of previously granted Awards, are subject to the terms and
conditions set forth in this Section 7.

 



--------------------------------------------------------------------------------



 



     (b) Option Agreement. Each Option shall be evidenced by a written option
agreement between the Company and the Participant specifying the number of
shares of Common Stock that may be acquired through its exercise and containing
the terms and conditions of the option which shall not be inconsistent with the
terms of the Plan.
     (c) Price. The purchase price per share of Common Stock deliverable upon
the exercise of each Non-Statutory Stock Option shall be the Fair Market Value
of the Common Stock of the Company on the date the Option is granted. Shares may
be purchased only upon full payment of the purchase price in one or more of the
manners set forth in Section 13 hereof, as determined by the Committee.
     (d) Manner of Exercise and Vesting. A Non-Statutory Stock Option granted
under the Plan shall vest in a Participant at the rate or rates determined by
the Committee. A vested Option may be exercised from time to time, in whole or
in part, by delivering a written notice of exercise to the President or Chief
Executive Officer of the Company, or his designee. Such notice shall be
irrevocable and must be accompanied by full payment of the purchase price in
cash or shares of Common Stock at the Fair Market Value of such shares,
determined on the exercise date in the manner described in Section 2 hereof. If
previously acquired shares of Common Stock are tendered in payment of all or
part of the exercise price, the value of such shares shall be determined as of
the date of such exercise.
     (e) Terms of Options. The term during which each Non-Statutory Stock Option
may be exercised shall be determined by the Committee, but in no event shall a
Non-Statutory Stock Option be exercisable in whole or in part more than 10 years
from the Date of Grant. No Options shall be earned by a Participant unless the
Participant maintains Continuous Service until the vesting date of such Option,
except as set forth herein. The shares comprising each installment may be
purchased in whole or in part at any time after such installment becomes
purchasable. The Committee may, in its sole discretion, accelerate or extend the
time at which any Non-Statutory Stock Option may be exercised in whole or in
part by Key Employees and/or Outside Directors. Notwithstanding any other
provision of this Plan, in the event of a Change in Control of the Company or
the Bank, all Non-Statutory Stock Options that have been awarded shall become
immediately exercisable following such Change in Control.
     (f) Termination of Employment or Service. Upon the termination of a Key
Employee’s employment or upon termination of an Outside Director’s service for
any reason other than Normal Retirement, death, Disability, Change in Control or
Termination for Cause, the Participant’s Non-Statutory Stock Options shall be
exercisable only as to those shares that were immediately purchasable on the
date of termination and only for one year following termination. In the event of
Termination for Cause, all rights under a Participant’s Non-Statutory Stock
Options shall expire upon termination. In the event of termination of service or
employment due to the Normal Retirement, or death or Disability of any
Participant, all Non-Statutory Stock Options held by the Participant, whether or
not exercisable at such time, shall be exercisable by the Participant or his
legal representative or beneficiaries for three years following the date of his
termination due to Normal Retirement, death or Disability, provided that in no
event shall the period extend beyond the expiration of the Non-Statutory Stock
Option term.

 



--------------------------------------------------------------------------------



 



     (g) Transferability. In the discretion of the Board, all or any
Non-Statutory Stock Option granted hereunder may be transferable by the
Participant once the Option has vested in the Participant, provided, however,
that the Board may limit the transferability of such Option or Options to a
designated class or classes of persons.
8. Incentive Stock Options
     The Committee may, from time to time, grant Incentive Stock Options to Key
Employees. Incentive Stock Options granted pursuant to the Plan shall be subject
to the following terms and conditions:
     (a) Option Agreement. Each Option shall be evidenced by a written option
agreement between the Company and the Key Employee specifying the number of
shares of Common Stock that may be acquired through its exercise and containing
such other terms and conditions that are not inconsistent with the terms of the
Plan.
     (b) Price. Subject to Section 17 of the Plan and Section 422 of the Code,
the purchase price per share of Common Stock deliverable upon the exercise of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock on the date the Incentive Stock Option is granted. However,
if a Key Employee owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or its Affiliates (or under
Section 424(d) of the Code is deemed to own stock representing more than 10% of
the total combined voting power of all classes of stock of the Company or its
Affiliates), the purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall not be less than 110% of the Fair
Market Value of the Common Stock on the date the Incentive Stock Option is
granted. Shares may be purchased only upon payment of the full purchase price in
one or more of the manners set forth in Section 13 hereof, as determined by the
Committee.
     (c) Manner of Exercise. Incentive Stock Options granted under the Plan
shall vest in a Participant at the rate or rates determined by the Committee.
The vested Options may be exercised from time to time, in whole or in part, by
delivering a written notice of exercise to the President or Chief Executive
Officer of the Company or his designee. Such notice is irrevocable and must be
accompanied by full payment of the purchase price in cash or shares of Common
Stock at the Fair Market Value of such shares determined on the exercise date by
the manner described in Section 2.
     The Committee may, in its sole discretion, accelerate the time at which any
Incentive Stock Option may be exercised in whole or in part, provided that it is
consistent with the terms of Section 422 of the Code. Notwithstanding the above,
in the event of a Change in Control, all Incentive Stock Options that have been
awarded shall become immediately exercisable, unless the aggregate exercise
price of the amount exercisable as

 



--------------------------------------------------------------------------------



 



a result of a Change in Control, together with the aggregate exercise price of
all other Incentive Stock Options first exercisable in the year in which the
Change in Control occurs, shall exceed $100,000 (determined as of the Date of
Grant). In such event, the first $100,000 of Incentive Stock Options (determined
as of the Date of Grant) shall be exercisable as Incentive Stock Options and any
excess shall be exercisable as Non-Statutory Stock Options but shall remain
subject to the provisions of this Section 8 to the extent permitted.
     (d) Amounts of Options. Incentive Stock Options may be granted to any
eligible Key Employee in such amounts as determined by the Committee; provided
that the amount granted is consistent with the terms of Section 422 of the Code.
In granting Incentive Stock Options, the Committee shall consider such factors
as it deems relevant, which factors may include, among others, the position and
responsibilities of the Key Employee, the length and value of his or her service
to the Bank, the Company, or the Affiliate, the compensation paid to the Key
Employee and the Committee’s evaluation of the performance of the Bank, the
Company, or the Affiliate, according to measurements that may include, among
others, key financial ratios, levels of classified assets, and independent audit
findings. In the case of an Option intended to qualify as an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time the Option is
granted) of the Common Stock with respect to which Incentive Stock Options
granted are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and its Affiliates) shall not
exceed $100,000. The provisions of this Section 8(d) shall be construed and
applied in accordance with Section 422(d) of the Code and the regulations, if
any, promulgated thereunder.
     (e) Terms of Options. The term during which each Incentive Stock Option may
be exercised shall be determined by the Committee, but in no event shall an
Incentive Stock Option be exercisable in whole or in part more than 10 years
from the Date of Grant. If any Key Employee, at the time an Incentive Stock
Option is granted to him, owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or its Affiliate
(or, under Section 424(d) of the Code, is deemed to own stock representing more
than 10% of the total combined voting power of all classes of stock), the
Incentive Stock Option granted to him shall not be exercisable after the
expiration of five years from the Date of Grant. Notwithstanding any other
provision of this Plan, in the event of a Change in Control of the Company or
the Bank, all Incentive Stock Options that have been awarded shall become
immediately exercisable following such Change in Control.
     (f) Termination of Employment. Upon the termination of a Key Employee’s
service for any reason other than Disability, Normal Retirement, Change in
Control, death or termination for Cause, the Key Employee’s Incentive Stock
Options shall be exercisable only as to those shares that were immediately
purchasable by such Key Employee at the date of termination and only for a
period of three months following termination. In the event of Termination for
Cause, all rights under the Incentive Stock Options shall expire upon
termination.

 



--------------------------------------------------------------------------------



 



     Upon termination of a Key Employee’s employment due to Normal Retirement,
or death or Disability, all Incentive Stock Options held by such Key Employee,
whether or not exercisable at such time, shall be exercisable for a period of
three years following the date of his cessation of employment, provided however,
that any such Option shall not, consistent with applicable law and subject to
the provisions of the option agreement, be eligible for treatment as an
Incentive Stock Option in the event such Option is exercised more than three
months following the date of his Normal Retirement or termination of employment
following a Change in Control; and provided further, that no Option shall be
eligible for treatment as an Incentive Stock Option in the event such Option is
exercised more than one year following termination of employment due to
Disability and provided further, in order to obtain Incentive Stock Option
treatment for Options exercised by heirs or devisees of an Optionee, the
Optionee’s death must have occurred while employed or within three (3) months of
termination of employment. In no event shall the exercise period extend beyond
the expiration of the Incentive Stock Option term.
     (g) Transferability. No Incentive Stock Option granted under the Plan is
transferable except by will or the laws of descent and distribution and is
exercisable during his lifetime only by the Key Employee to which it is granted.
     (h) Compliance with Code. The options granted under this Section 8 are
intended to qualify as Incentive Stock Options within the meaning of Section 422
of the Code, but the Company makes no warranty as to the qualification of any
Option as an Incentive Stock Option within the meaning of Section 422 of the
Code. If an Option granted hereunder fails for whatever reason to comply with
the provisions of Section 422 of the Code, and such failure is not or cannot be
cured, such Option shall be a Non-Statutory Stock Option.
9. Limited Rights
     The Committee may grant a Limited Right simultaneously with the grant of
any Option to any Key Employee, with respect to all or some of the shares
covered by such Option. Limited Rights granted under the Plan are subject to the
following terms and conditions:
     (a) Terms of Rights. In no event shall a Limited Right be exercisable in
whole or in part before the expiration of six months from the date of grant of
the Limited Right. A Limited Right may be exercised only in the event of a
Change in Control. The terms and conditions of any Limited Right shall be
evidenced in the Option agreement entered into with the Participant and shall be
subject to the terms and conditions of the Plan.
     The Limited Right may be exercised only when the underlying Option is
eligible to be exercised, provided that the Fair Market Value of the underlying
shares on the day of exercise is greater than the exercise price of the related
Option.

 



--------------------------------------------------------------------------------



 



     Upon exercise of a Limited Right, the related Option shall cease to be
exercisable. Upon exercise or termination of an Option, any related Limited
Rights shall terminate. The Limited Rights may be for no more than 100% of the
difference between the exercise price and the Fair Market Value of the Common
Stock subject to the underlying Option. The Limited Right is transferable only
when the underlying Option is transferable and under the same conditions.
     (b) Payment. Upon exercise of a Limited Right, the holder shall promptly
receive from the Company an amount of cash equal to the difference between the
Fair Market Value on the Date of Grant of the related Option and the Fair Market
Value of the underlying shares on the date the Limited Right is exercised,
multiplied by the number of shares with respect to which such Limited Right is
being exercised. If provided in the option agreement, the Limited Right may be
exercisable for shares of stock of the Company or for shares of the acquiring
corporation or its parent, as applicable. The number of shares to be received on
the exercise of such Limited Right shall be determined by dividing the amount of
cash that would have been available under the first sentence above by the Fair
Market Value at the time of exercise of the shares underlying the Option subject
to the Limited Right.
10. Dividend Equivalent Rights
     Simultaneously with the grant of any Option to a Participant, the Committee
may grant a Dividend Equivalent Right with respect to all or some of the shares
covered by such Option. Dividend Equivalent Rights granted under this Plan are
subject to the following terms and conditions:
     (a) Terms of Rights. The Dividend Equivalent Right provides the Participant
with a cash benefit per share for each share underlying the unexercised portion
of the related Option equal to the amount of any extraordinary dividend (as
defined in Section 10(c)) per share of Common Stock declared by the Company. The
terms and conditions of any Dividend Equivalent Right shall be evidenced in the
Option agreement entered into with the Participant and shall be subject to the
terms and conditions of the Plan. The Dividend Equivalent Right is transferable
only when the related Option is transferable and under the same conditions.
     (b) Payment. Upon the payment of an extraordinary dividend, the Participant
holding a Dividend Equivalent Right with respect to Options or portions thereof
which have vested shall promptly receive from the Company the amount of cash
equal to the amount of the extraordinary dividend per share of Common Stock,
multiplied by the number of shares of Common Stock underlying the unexercised
portion of the related Option. With respect to options or portions thereof which
have not vested, the amount that would have been received pursuant to the
Dividend Equivalent Right with respect to the shares underlying such unvested
Option or portion thereof shall be paid to the Participant holding such Dividend
Equivalent Right together with earnings thereon, on such date as the Option or
portion thereof becomes vested. Payments shall be decreased by the amount of any
applicable tax withholding prior to distribution to the Participant as set forth
in Section 19.

 



--------------------------------------------------------------------------------



 



     (c) Extraordinary Dividend. For purposes of this Section 10, an
extraordinary dividend is any dividend paid on shares of Common Stock where
(i) the dividend rate exceeds the Bank’s weighted average cost of funds on
interest-bearing liabilities for the current quarter, or (ii) the annualized
aggregate dollar amount of the dividend exceeds the Bank’s after-tax net income
for the current quarter. For purposes of this Section 10, the dividend rate
equals the quotient, expressed as a percentage, of (i) the annualized dollar
amount of the dividend, and (ii) the last trade price of the Company’s Common
Stock on the day immediately before the dividend is declared.
11. Reload Option
     Simultaneously with the grant of any Option to a Participant, the Committee
may grant a Reload Option with respect to all or some of the shares covered by
such Option. A Reload Option may be granted to a Participant who satisfies all
or part of the exercise price of the Option with shares of Common Stock (as
described in Section 13(c) below). The Reload Option represents an additional
option to acquire the same number of shares of Common Stock as is used by the
Participant to pay for the original Option. Reload Options may also be granted
to replace Common Stock withheld by the Company for payment of a Participant’s
withholding tax under Section 19. A Reload Option is subject to all of the same
terms and conditions as the original Option except that (i) the exercise price
of the shares of Common Stock subject to the Reload Option will be determined at
the time the original Option is exercised and (ii) such Reload Option will
conform to all provisions of the Plan at the time the original Option is
exercised.
12. Surrender of Option
     In the event of a Participant’s termination of employment or termination of
service as a result of death, Disability or Normal Retirement, the Participant
(or his or her personal representative(s), heir(s), or devisee(s)) may, in a
form acceptable to the Committee, make application to surrender all or part of
the Options held by such Participant in exchange for a cash payment from the
Company of an amount equal to the difference between the Fair Market Value of
the Common Stock on the date of termination of employment or the date of
termination of service on the Board and the exercise price per share of the
Option. Whether the Committee accepts such application or determines to make
payment, in whole or part, is within its absolute and sole discretion, it being
expressly understood that the Committee is under no obligation to any
Participant whatsoever to make such payments. In the event that the Committee
accepts such application and determines to make payment, such payment shall be
in lieu of the exercise of the underlying Option and such Option shall cease to
be exercisable.
13. Alternate Option Payment Mechanism
     The Committee has sole discretion to determine what form of payment it will
accept for the exercise of an Option. The Committee may indicate acceptable
forms in the agreement with the Participant covering such Options or may reserve
its decision to the time of exercise. No Option is to be considered exercised
until payment in full is accepted by the Committee or its agent.

 



--------------------------------------------------------------------------------



 



     (a) Cash Payment. The exercise price may be paid in cash or by certified
check. To the extent permitted by law, the Committee may permit all or a portion
of the exercise price of an Option to be paid through borrowed funds.
     (b) Cashless Exercise. Subject to vesting requirements, if applicable, a
Participant may engage in a “cashless exercise” of the Option. Upon a cashless
exercise, the Participant shall give the Company written notice of the exercise
of the Option, together with an order to a registered broker-dealer or
equivalent third party, to sell part or all of the Common Stock subject to the
Option and to deliver enough of the proceeds to the Company to pay the Option
exercise price and any applicable withholding taxes. If the Participant does not
sell the Common Stock subject to the Option through a registered broker-dealer
or equivalent third party, the Optionee can give the Company written notice of
the exercise of the Option and the third party purchaser of the Common Stock
subject to the Option shall pay the Option exercise price plus applicable
withholding taxes to the Company.
     (c) Exchange of Common Stock. The Committee may permit payment of the
Option exercise price by the tendering of previously acquired shares of Common
Stock and any such term shall be reflected in the Option agreement. All shares
of Common Stock tendered in payment of the exercise price of an Option shall be
valued at the Fair Market Value of the Common Stock on the date prior to the
date of exercise. No tendered shares of Common Stock which were acquired by the
Participant upon the previous exercise of an Option or as awards under a stock
award plan (such as the Company’s Recognition and Retention Plan) shall be
accepted for exchange unless the Participant has held such shares (without
restrictions imposed by said plan or award) for at least six months prior to the
exchange.
14. Rights of a Stockholder
     A Participant shall have no rights as a stockholder with respect to any
shares covered by a Non-Statutory and/or Incentive Stock Option until the date
of issuance of a stock certificate for such shares. Nothing in the Plan or in
any Award granted confers on any person any right to continue in the employ of
the Company or its Affiliates or to continue to perform services for the Company
or its Affiliates or interferes in any way with the right of the Company or its
Affiliates to terminate his services as an officer, director or employee at any
time.
15. Agreement with Participants
     Each Award of Options, Reload Options, Limited Rights and/or Dividend
Equivalent Rights will be evidenced by a written agreement, executed by the
Participant and the Company or its Affiliates, that describes the conditions for
receiving the Awards,

 



--------------------------------------------------------------------------------



 



including the date of Award, the purchase price, applicable periods, and any
other terms and conditions as may be required by the Board or applicable
securities law.
16. Designation of Beneficiary
     A Participant may, with the consent of the Committee, designate a person or
persons to receive, in the event of death, any Option, Reload Option, Limited
Rights Award or Dividend Equivalent Rights to which he would then be entitled.
Such designation will be made upon forms supplied by and delivered to the
Company and may be revoked in writing. If a Participant fails effectively to
designate a Beneficiary, then his estate will be deemed to be the Beneficiary.
17. Dilution and Other Adjustments
     In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, pro rata return of capital to all
shareholders, recapitalization, or any merger, consolidation, spin-off,
reorganization, combination or exchange of shares, or other corporate change, or
other increase or decrease in such shares, without receipt or payment of
consideration by the Company, the Committee shall make such adjustments to
previously granted Awards, to prevent dilution or enlargement of the rights of
the Participant, including any or all of the following:
     (a) Adjustments in the aggregate number of shares of Common Stock that may
be awarded under the Plan;
     (b) Adjustments in the aggregate number of shares of Common Stock that may
be awarded to any single individual under the Plan;
     (c) Adjustments in the aggregate number of shares of Common Stock covered
by Awards already made under the Plan; or
     (d) Adjustments in the purchase price of outstanding Incentive and/or
Non-Statutory Stock Options, or any Related Options or any Limited Rights
attached to such Options.
     No such adjustments may, however, materially change the value of benefits
available to a Participant under a previously granted Award. With respect to
Incentive Stock Options, no such adjustment shall be made if it would be deemed
a “modification” of the Award under Section 424 of the Code.
18. Effect of a Change in Control on Option Awards
     In the event of a Change in Control, the Committee and the Board of
Directors will take one or more of the following actions to be effective as of
the date of such Change in Control:

 



--------------------------------------------------------------------------------



 



     (a) Provide that such Options shall be assumed, or equivalent options shall
be substituted (“Substitute Options”) by the acquiring or succeeding corporation
(or an affiliate thereof), provided that: (A) any such Substitute Options
exchanged for Incentive Stock Options shall meet the requirements of Section
424(a) of the Code, and (B) the shares of stock issuable upon the exercise of
such Substitute Options shall constitute securities registered in accordance
with the Securities Act of 1933, as amended (“1933 Act”) or such securities
shall be exempt from the registration provisions of the 1933 Act, (collectively,
“Registered Securities”), or in the alternative, if the securities issuable upon
the exercise of such Substitute Options shall not constitute Registered
Securities, then the Participant will receive upon consummation of the Change in
Control a cash payment for each Option surrendered equal to the difference
between the (1) Fair Market Value of the consideration to be received for each
share of Common Stock in the Change in Control times the number of shares of
Common Stock subject to such surrendered Options, and (2) the aggregate exercise
price of all such surrendered Options, or
     (b) In the event of a transaction under the terms of which the holders of
Common Stock will receive upon consummation thereof a cash payment (the “Merger
Price”) for each share of Common Stock exchanged in the Change in Control
transaction, make or provide for a cash payment to the Participants equal to the
difference between (A) the Merger Price times the number of shares of Common
Stock subject to such Options held by each Optionee (to the extent then
exercisable at prices not in excess of the Merger Price) and (B) the aggregate
exercise price of all such surrendered Options in exchange for such surrendered
Options.
19. Withholding
     There may be deducted from each distribution of cash and/or Common Stock
under the Plan the minimum amount of tax required by any governmental authority
to be withheld. Shares of Common Stock shall be withheld where required from any
distribution of Common Stock.
20. Amendment of the Plan
     The Board may at any time, and from time to time, terminate, modify or
amend the Plan in any respect, or modify or amend an Award received by Key
Employees and/or Outside Directors; provided, however, that no such termination,
modification or amendment may affect the rights of a Participant, without his
consent, under an outstanding Award. Notwithstanding anything to the contrary
contained in the Plan, the Board may not amend or modify the Plan without
stockholder approval where such approval is required by applicable law or by the
rules of any securities exchange or quotation system (e.g., Nasdaq) on which the
Common Stock is listed or traded. Furthermore, notwithstanding anything to the
contrary contained in the Plan, the Board or the Committee may not amend or
modify any Award if such amendment or modification would require the approval of
the stockholders if the amendment or modification were made to the Plan.

 



--------------------------------------------------------------------------------



 



21. Effective Date of Plan
     The Plan shall become effective upon the date of approval of the Plan by
the Company’s stockholders.
22. Termination of the Plan
     The right to grant Awards under the Plan will terminate upon the earlier of
(i) 10 years after the Effective Date, or (ii) the date on which the exercise of
Options or related rights equaling the maximum number of shares reserved under
the Plan occurs, as set forth in Section 5. The Board may suspend or terminate
the Plan at any time, provided that no such action will, without the consent of
a Participant, adversely affect his rights under a previously granted Award.
[remainder of page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its
duly authorized officers, as of the        day of          , 2005.
Date Approved by
Stockholders:                                                            
Effective Date:                                                            

         
ATTEST:
      SFSB, INC.
 
       
 
       
Secretary
      Chief Executive Officer

 